


110 HR 3792 IH: Campaign Accountability Act of

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3792
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Wamp introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  repeal the limitation on party expenditures on behalf of candidates in general
		  elections.
	
	
		1.Short titleThis Act may be cited as the
			 Campaign Accountability Act of
			 2007.
		2.Repeal of limit on
			 amount of party expenditures on behalf of candidates in general
			 elections
			(a)Repeal of
			 LimitSection 315(d) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 441a(d)) is amended—
				(1)in
			 paragraph (1)—
					(A)by striking
			 (1) Notwithstanding any other provision of law with respect to
			 limitations on expenditures or limitations on contributions, the national
			 committee and inserting Notwithstanding any other provision of
			 law with respect to limitations on amounts of expenditures or contributions, a
			 national committee,
					(B)by striking
			 the general and inserting any, and
					(C)by striking
			 Federal office, subject to the limitations contained in paragraphs (2),
			 (3), and (4) of this subsection and inserting Federal office in
			 any amount; and
					(2)by striking
			 paragraphs (2), (3), and (4).
				(b)Conforming
			 Amendments
				(1)IndexingSection
			 315(c) of such Act (2 U.S.C. 441a(c)) is amended—
					(A)in paragraph
			 (1)(B)(i), by striking (d),; and
					(B)in paragraph
			 (2)(B)(i), by striking subsections (b) and (d) and inserting
			 subsection (b).
					(2)Increase in
			 limits for senate candidates facing wealthy opponentsSection
			 315(i) of such Act (2 U.S.C. 441a(i)(1)) is amended—
					(A)in paragraph
			 (1)(C)(iii)—
						(i)by
			 adding and at the end of subclause (I),
						(ii)in
			 subclause (II), by striking ; and and inserting a period,
			 and
						(iii)by
			 striking subclause (III);
						(B)in paragraph (2)(A)
			 in the matter preceding clause (i), by striking , and a party committee
			 shall not make any expenditure,;
					(C)in paragraph
			 (2)(A)(ii), by striking and party expenditures previously made;
			 and
					(D)in paragraph
			 (2)(B), by striking and a party shall not make any
			 expenditure.
					(3)Increase in
			 limits for house candidates facing wealthy opponentsSection
			 315A(a) of such Act (2 U.S.C. 441a–1(a)) is amended—
					(A)in paragraph
			 (1)—
						(i)by
			 adding and at the end of subparagraph (A),
						(ii)in
			 subparagraph (B), by striking ; and and inserting a period,
			 and
						(iii)by
			 striking subparagraph (C);
						(B)in paragraph
			 (3)(A) in the matter preceding clause (i), by striking , and a party
			 committee shall not make any expenditure,;
					(C)in paragraph
			 (3)(A)(ii), by striking and party expenditures previously made;
			 and
					(D)in paragraph
			 (3)(B), by striking and a party shall not make any
			 expenditure.
					3.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to elections occurring after 2008.
		
